DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the amendment of 5/18/2021. Accordingly, Claims 1-5 are currently pending in the application. 

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US 2018/0287900), in view of Blocher et al. (US 2018/0375876), in view of Nam (US 2008/0222475).
Regarding claim 1, Pang discloses a network tap apparatus (a network element configured for tap aggregation that includes a first tap port and a set of tool ports to transmit network data received from the first tap port to a data analyzer and a first set of network elements configured as a tap switch and an aggregation network element to receive network data from the first set of network elements and forward the network data to a set of data analyzers , [0005]-[0007] and abstract and [0002]-[0004] and figures 1-4) comprising
a plurality of network interfaces (multiple network interface devices and each of the interface devices include multiple ports, [0037]-[0038] and figure 2 and figure 3 and figure 4 and figure 5B) ; 
(the CPU is used to process information for the control plane and writes configuration data for hardware forwarding engines in the network interface devices, [0037]-[0038] and figure 2 and figure 4) to:
receive, via a network interface, a packet from a source device, the packet being bound for a destination device, the source device and the destination device being nodes of a first network, the source device and the destination device each being associated with a respective internet protocol (IP) address (switch the received traffic based on the protocol used for the data, such as source and/or destination headers (such as IP address) and matches a specified set of bits (e.g., source address, destination address, etc.) within a received unit of network data, an action can be performed on the received unit of network data, [0002]-[0003] and [0050] and [0038] and [0043] and [0035]);
generate a duplicate packet that is a copy of the packet (before forwarding the unit of network data to the multicast group, determining a truncation status for data to be forwarded to the multicast group and selective copy action is referred to as a snoop action and can copy all of a header and the entire payload of the unit of data, [0007] and [0028] and [0029]-[0030] and [0057]-[0058] and figure 5B and figure 6 and [0065] and [0074]); and 
forward, using another network interface, the duplicate packet to another destination device (forwarding the unit of network data to a multicast group including multiple tool ports and a snoop action is a function available on a network processor to forward a copy of incoming data to an alternative destination, [0007] and [0028]-[0030] and [0057]-[0058] and figure 5B and figure 6 and [0035] and [0065] and [0074])
	Pang however does not clearly disclose forwarding the duplicate packet to another destination device in a second network, different from the first network. In a similar field of endeavor, Blocher discloses of first data are captured by at least one monitoring unit per communication link in the first network and duplicated and the duplicated data are transmitted from the monitoring device to a second network and that the monitoring unit merely taps off the first data from the communication link, i.e., copies the data and routes the copied data to the second network (forwarding the duplicate packet to another destination device in a second network, different from the first network, [0052]-[0054] and [0011]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of monitoring communication in a first network in which taps off and copies data to a second network as disclosed by Blocher into the method for forwarding copied data to a multicast group in relationship to a tap for a monitoring network as disclosed by Pang in order to improve the system and provide flexible locations for monitoring and data analysis. 
Pang and Blocher however fails to clearly disclose the other destination device in the second network having an IP address that is identical to that of the destination device in the first network. Pang however discloses of forwarding the network data to a set of data analyzers and forwarding for a tool group by specifying a specific set of tool a unique multicast identifier to identify the tool ports associated  ([0006]-[0007] and [0065]-[0066] and [0071]). In a similar field of endeavor, Nam discloses that according to IP multicast, clients that desire to receive content from one multicast group share the same multicast address (or same IP destination address) and that routers in a network duplicate the data packet and transmit it to the clients which subscribe to the multicast group (the other destination device in the second network having an IP address that is identical to that of the destination device in the first network or in other words the set of tool ports/data analyzers for forwarding using a unique multicast identifier in which is the same multicast address/IP address, [0008]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having devices receive data via the use of the same multicast IP destination address with respects to multicasting duplicated data as disclosed by Nam into the method for forwarding copied data to a multicast group in relationship to a tap as disclosed by Pang and Blocher in order to improve the system and to adhere to multicasting protocols for forwarding of data using the same multicast IP address such that different devices on different networks may receive the forwarded data for analyses and storage services.  	

	
	
Regarding claim 2, Pang discloses wherein the network tap is an optical fiber network tap (be an optical tap, [0044] and [0034]).
Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang, in view of Blocher, in view of Nam, in further view of Holmeide (US 2016/0285575).

Regarding claim 3, Pang, Blocher, and Nam fails to disclose wherein an internal clock of the destination device in the first network is synchronized with an internal clock of the destination device in the second network. Pang however discloses of forwarding to a set of data analyzers or storage services ([0002] and [0006]-[0007]). In a similar field of endeavor, Holmeide discloses the similar concept of monitoring, analysis and recording of data packets using a network tap device ([0001] and [0008]). Holmeide further discloses that the recorder captures all system data by subscribing to IP multicast stream and that the data acquisition modules carry a synchronized  clock that is maintained over the network ([0035]) and of a Ground Master Clock of a network that is the common time base source for all PTP slave clocks within the network and of synchronizing the PTP Slave Clock end devices to the same Grand Master Clock ([0005])  and that a Network Time Server (NTS) is used for applications that require reliable timing to accurately synchronize networks, systems, and devices in which may comprise a built-in GPS receiver  (an internal clock of the destination device in the first network is synchronized with an internal clock of the destination device in the second network, [0021]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of synchronizing slave clocks at end devices comprising a grand master clock 	and a network time server with built in GPS receiver as disclosed 

	
	
Regarding claim 4, Pang, Blocher, and Nam fails to disclose wherein the destination device of the first network and the destination device of the second network communicate with a time server in order to synchronize the respective internal clocks. Pang however discloses of forwarding to a set of data analyzers or storage services ([0002] and [0006]-[0007]). In a similar field of endeavor, Holmeide discloses the similar concept of monitoring, analysis and recording of data packets using a network tap device ([0001] and [0008]). Holmeide further discloses that the recorder captures all system data by subscribing to IP multicast stream and that the data acquisition modules carry a synchronized  clock that is maintained over the network ([0035]) and of a Ground Master Clock of a network that is the common time base source for all PTP slave clocks within the network and of synchronizing the PTP Slave Clock end devices to the same Grand Master Clock ([0005])  and that a Network Time Server (NTS) is used for applications that require reliable timing to accurately synchronize networks, systems, and devices in which may comprise a built-in GPS receiver  (the destination device of the first network and the destination device of the second network communicate with a time server in order to synchronize the respective internal clocks, [0021]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of synchronizing slave clocks at end devices comprising a grand master clock 	and a network time server with built in GPS receiver as disclosed by Holmeide into the method for forwarding copied data to a multicast group in relationship to a tap  for analysis of a network as disclosed by Pang, Blocher, and Nam in order to improve the system and provide time synchronization at end devices such that monitoring may be performed with log events with traceable time with respects to the forwarded data and to provide timing for such forwarded data to improve the aspects of monitoring.
Regarding claim 5, Pang, Blocher, and Nam fails to disclose wherein the time server comprises a global positioning satellite antenna and a grandmaster precision time protocol clock. Pang however discloses of forwarding to a set of data analyzers or storage services ([0002] and [0006]-[0007]). In a similar field of endeavor, Holmeide discloses the similar concept of monitoring, analysis and recording of data packets using a network tap device ([0001] and [0008]). Holmeide further discloses that the recorder captures all system data by subscribing to IP multicast stream and that the data acquisition modules carry a synchronized  clock that is maintained over the network ([0035]) and of a Ground Master Clock of a network that is the common time base source for all PTP slave clocks within the network and of synchronizing the PTP Slave Clock end devices to the same Grand Master Clock (a grandmaster precision time protocol clock , [0005])  and that a Network Time Server (NTS) is used for applications that require reliable timing to accurately synchronize networks, systems, and devices in which may comprise a built-in GPS receiver  (time server comprises a global positioning satellite antenna and a grandmaster precision time protocol clock, [0021]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of synchronizing slave clocks at end devices comprising a grand master clock and a network time server with built in GPS receiver as disclosed by Holmeide into the method for forwarding copied data to a multicast group in relationship to a tap  for analysis of a network as disclosed by Pang, Blocher, and Nam in order to improve the system and provide time synchronization at end devices such that monitoring may be performed with log events with traceable time with respects to the forwarded data and to provide timing for such forwarded data to improve the aspects of monitoring.

Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive. 
Applicant submits that the combination of Pang, in view of Blocher, in view of Nam fails to disclose “forward, using another network interface, the duplicate packet to another destination device in a second network, different from the first network, the other destination device in the second network having an IP address that is identical to that of the destination device in the first network” and that Examiner fails to provide a tap port of the network element, forwarding the unit of network data to a multicast group including multiple tool ports of the network element…and before forwarding the unit of network data to the multicast group, determining a truncation status for data to be forwarded in which may comprise copying all of a header and the entire payload of the unit of data to an alternative destination distinct from the normal forwarding destination of such data ([0007] and [0028]-[0030] and [0057]-[0058] and [0065] and [0074] and figure 1 and figure 3 and figure 5B and figure 6) and discloses a monitoring network that enables improved security, compliance, and reporting for a network operator in which switches have tap ports that mirror traffic to a tap aggregator that directs selected traffic to specific analytical tools or storage services, including data analyzer tools ([0002]-[0004] and [0007] and figure 1 and figure 3 and figure 5B). Examiner thus correlate such teachings to generating a duplicate packet that is a copy of the packet and forwarding, using another network interface, the duplicate packet to another destination device. Stated differently, Pang discloses the concept of mirroring/copying traffic that is forwarded to a data analyzer for monitoring and network performance. Examiner then relies upon Blocher to disclose the concept of monitoring in which comprises copying and transmitting the copied data to a second network ([0011]) and of a monitoring unit that taps off the first data from the communication link, i.e., copies the data and routes the copied data to the second network ([0052]-[0054]).  Stated differently, Blocher discloses the concept of monitoring for diagnosis in which data from the first network is 
Examiner then relies upon Nam to disclose the concept of the other destination device in the second network having an IP address that is identical to that of the destination device in the first network or in other words using an identical/same IP address with respects to multicasting to different networks. Nam discloses that according to IP multicast, clients that desire to receive content from one multicast group share the same multicast address (or same IP destination address) and that routers in a network duplicate the data packet and transmit it to the clients which subscribe to the multicast group ([0008]) in which Pang discloses forwarding/copying data to a multicast group including tool ports of the network element and of using a multicast identifier ([0007] and [0065]-[0066] and [0071]). Thus, as stated above, it would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having devices receive data via the use of the same multicast IP destination 
Thus Examiner believes that the combination of Pang, in view of Blocher, in view of Nam to be proper as Pang discloses the concept of mirroring/copying traffic that is forwarded to a data analyzer for monitoring and of the concept of multicasting with a multicast identifier in which provides motivation and rationale in relationship to Blocher (disclosing monitoring in which data is copied to a second network) and Nam (disclosing the use of  a same multicast address (or same IP destination address) with respects to multicasting).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN H NGO/Examiner, Art Unit 2473